Exhibit FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CAPITAL PRODUCT PARTNERS L.P. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.1. Definitions 1 SECTION 1.2. Construction 17 ARTICLE II ORGANIZATION SECTION 2.1. Formation 18 SECTION 2.2. Name 18 SECTION 2.3. Registered Office; Registered Agent; Principal Office; Other Offices 18 SECTION 2.4. Purpose and Business 18 SECTION 2.5. Powers 19 SECTION 2.6. Power of Attorney 19 SECTION 2.7. Term 20 SECTION 2.8. Title to Partnership Assets 21 ARTICLE III RIGHTS OF LIMITED PARTNERS SECTION 3.1. Limitation of Liability 21 SECTION 3.2. Management of Business 21 SECTION 3.3. Outside Activities of the Limited Partners 21 SECTION 3.4. Rights of Limited Partners 22 ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS SECTION 4.1. Certificates 22 SECTION 4.2. Mutilated, Destroyed, Lost or Stolen Certificates 23 SECTION 4.3. Record Holders 24 SECTION 4.4. Transfer Generally 24 SECTION 4.5. Registration and Transfer of Limited Partner Interests 24 SECTION 4.6. Transfer of the General Partner’s General Partner Interest 25 SECTION 4.7. Transfer of Incentive Distribution Rights 26 SECTION 4.8. Restrictions on Transfers 26 i ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS SECTION 5.1. Organizational Contributions 26 SECTION 5.2. Initial Unit Issuances 27 SECTION 5.3. Exercise of the Over-Allotment Option 27 SECTION 5.4. Interest and Withdrawal 28 SECTION 5.5. Issuances of Additional Partnership Securities 28 SECTION 5.6. Limitations on Issuance of Additional Partnership Securities 29 SECTION 5.7. Conversion of Subordinated Units 29 SECTION 5.8. Limited Preemptive Right 29 SECTION 5.9. Splits and Combinations 30 SECTION 5.10. Fully Paid and Non-Assessable Nature of Limited Partner Interests 30 ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS SECTION 6.1. Requirement and Characterization of Distributions; Distributions to Record Holders 30 SECTION 6.2. Distributions of Available Cash from Operating Surplus 31 SECTION 6.3. Distributions of Available Cash from Capital Surplus 33 SECTION 6.4. Adjustment of Minimum Quarterly Distribution and Target Distribution Levels 34 SECTION 6.5. Special Provisions Relating to the Holders of Subordinated Units 34 SECTION 6.6. Special Provisions Relating to the Holders of Incentive Distribution Rights 34 ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS SECTION 7.1. Management 35 SECTION 7.2. The Board of Directors; Election and Appointment; Term; Manner of Acting 36 SECTION 7.3. Nominations of Elected Directors 37 SECTION 7.4. Removal of Members of Board of Directors 37 SECTION 7.5. Resignations of Members of the Board of Directors 37 SECTION 7.6. Vacancies on the Board of Directors 38 SECTION 7.7. Meetings; Committees; Chairman 38 SECTION 7.8. Compensation of Directors 39 SECTION 7.9. Certificate of Limited Partnership 39 SECTION 7.10. Restrictions on the Authority of the Board of Directors and the General Partner 40 SECTION 7.11. Reimbursement of the General Partner 41 SECTION 7.12. Outside Activities 41 SECTION 7.13. Loans from the General Partner; Loans or Contributions from the Partnership or Group Members 43 SECTION 7.14. Indemnification 43 SECTION 7.15. Liability of Indemnitees 45 ii SECTION 7.16. Resolution of Conflicts of Interest; Standards of Conduct and Modification of Duties 45 SECTION 7.17. Other Matters Concerning the General Partner and the Board of Directors 48 SECTION 7.18. Purchase or Sale of Partnership Securities 48 SECTION 7.19. Registration Rights of the General Partner and its Affiliates 48 SECTION 7.20. Reliance by Third Parties 51 ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS SECTION 8.1. Records and Accounting 51 SECTION 8.2. Fiscal Year 52 SECTION 8.3. Reports 52 ARTICLE IX TAX MATTERS SECTION 9.1. Tax Elections and Information 52 SECTION 9.2. Withholding 52 SECTION 9.3. Conduct of Operations 53 ARTICLE X ADMISSION OF PARTNERS SECTION 10.1. Admission of Initial Limited Partners 53 SECTION 10.2. Admission of Additional Limited Partners 53 SECTION 10.3. Admission of Successor General Partner 54 SECTION 10.4. Amendment of Agreement and Certificate of Limited Partnership 54 ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS SECTION 11.1. Withdrawal of the General Partner 54 SECTION 11.2. Removal of the General Partner 56 SECTION 11.3. Interest of Departing General Partner and Successor General Partner 56 SECTION 11.4. Termination of Subordination Period, Conversion of Subordinated Units and Extinguishment of Cumulative Common Unit Arrearages 58 SECTION 11.5. Withdrawal of Limited Partners 58 ARTICLE XII DISSOLUTION AND LIQUIDATION SECTION 12.1. Dissolution 58 iii SECTION 12.2. Continuation of the Business of the Partnership After Dissolution 59 SECTION 12.3. Liquidator 59 SECTION 12.4. Liquidation 60 SECTION 12.5. Cancellation of Certificate of Limited Partnership 62 SECTION 12.6. Return of Contributions 62 SECTION 12.7. Waiver of Partition 62 ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE SECTION 13.1. Amendments to be Adopted without Limited Partner Approval 62 SECTION 13.2. Amendment Procedures 64 SECTION 13.3. Amendment Requirements 64 SECTION 13.4. Special Meetings 65 SECTION 13.5. Notice of a Meeting 65 SECTION 13.6. Record Date 65 SECTION 13.7. Adjournment 66 SECTION 13.8. Waiver of Notice; Approval of Meeting; Approval of Minutes 66 SECTION 13.9. Quorum and Voting 66 SECTION 13.10. Conduct of a Meeting 67 SECTION 13.11. Action Without a Meeting 67 SECTION 13.12. Right to Vote and Related Matters 68 ARTICLE XIV MERGER SECTION 14.1. Authority 68 SECTION 14.2. Procedure for Merger or Consolidation 68 SECTION 14.3. Approval by Limited Partners of Merger or Consolidation 69 SECTION 14.4. Certificate of Merger 70 SECTION 14.5. Amendment of Partnership Agreement 70 SECTION 14.6. Effect of Merger 71 ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS SECTION 15.1. Right to Acquire Limited Partner Interests 71 ARTICLE XVI GENERAL PROVISIONS SECTION 16.1. Addresses and Notices 73 SECTION 16.2. Further Action 73 SECTION 16.3. Binding Effect 73 iv SECTION 16.4. Integration 73 SECTION 16.5. Creditors 73 SECTION 16.6. Waiver 74 SECTION 16.7. Counterparts 74 SECTION 16.8. Applicable Law 74 SECTION 16.9. Invalidity of Provisions 74 SECTION 16.10. Consent of Partners 74 SECTION 16.11. Facsimile Signatures 74 SECTION 16.12. Third-Party Beneficiaries 74 v FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CAPITAL PRODUCT PARTNERS L.P. THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CAPITAL PRODUCT PARTNERS L.P., dated as of April 3, 2007, is entered into by and between Capital GP L.L.C., a Marshall Islands limited liability company, as the General Partner, and Capital Maritime & Trading Corp., a Marshall Islands corporation, as the Organizational Limited Partner, together with any other Persons who become Partners in the Partnership or parties hereto as provided herein.In consideration of the covenants, conditions and agreements contained herein, the parties agree as follows: ARTICLE I DEFINITIONS SECTION 1.1.Definitions.The following definitions shall be for all purposes, unless otherwise clearly indicated to the contrary, applied to the terms used in this Agreement. “Acquisition” means any transaction in which any Group Member acquires (through an asset acquisition, merger, stock acquisition or other form of investment) control over all or a portion of the assets, properties or business of another Person for the purpose of increasing the operating capacity or asset base of the Partnership Group from the operating capacity or asset base of the Partnership Group existing immediately prior to such transaction; provided however, that any acquisition of properties or assets of another Person that is made solely for investment purposes shall not constitute an Acquisition under this Agreement. “Adjusted Operating Surplus” means, with respect to any period, Operating Surplus generated with respect to such period (a)less (i)any net increase in Working Capital Borrowings with respect to such period and (ii)any net decrease in cash reserves for Operating Expenditures with respect to such period to the extent such reduction does not relate to an Operating Expenditure made with respect to such period, and (b)plus (i)any net decrease in Working Capital Borrowings with respect to such period, and (ii)any net increase in cash reserves for Operating Expenditures with respect to such period to the extent such reserve is required by any debt instrument for the repayment of principal, interest or premium. Adjusted Operating Surplus does not include that portion of Operating Surplus included in clause(a)(i) of the definition of Operating Surplus. “Affiliate” means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with, the Person in question. As used herein, the term “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise. 1 “Agreed Value” means the fair market value of the applicable property or other consideration at the time of contribution or distribution, as the case may be, as determined by the Board of Directors. “Agreement” means this First Amended and Restated Agreement of Limited Partnership of Capital Product Partners L.P., as it may be amended, supplemented or restated from time to time. “Annual Meeting” means the meeting of Limited Partners to be held every year commencing in 2008 to elect the Elected Directors as provided in Section 13.4 and to vote on any other matters brought before the meeting in accordance with this
